Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 February 23, 2016

The Court of Appeals hereby passes the following order:

A16A0828. SCOTTIE DANIEL v. THE STATE.

      Scottie Daniel was convicted of aggravated sexual battery and three counts of
child molestation, and we affirmed his convictions on appeal. Daniel v. State, 292
Ga. App. 560 (665 SE2d 696) (2008). Daniel later filed an extraordinary motion for
new trial, which the trial court denied. Daniel now seeks a direct appeal of the trial
court’s ruling. We, however, lack jurisdiction.
      An order denying an extraordinary motion for new trial must be appealed by
application for discretionary appeal. OCGA § 5-6-35 (a) (7); Balkcom v. State,
227 Ga. App. 327, 329 (489 SE2d 129) (1997). We therefore lack jurisdiction to
consider this direct appeal. Moreover, Daniel filed an application for discretionary
review of the trial court’s order, but that application was dismissed as untimely. See
Case Number A16D0073, dismissed October 22, 2015. Thus, the doctrine of res
judicata also bars this direct appeal. See Norris v. Norris, 281 Ga. 566 (2) (642 SE2d
34) (2007). For these reasons, we lack jurisdiction to consider Daniel’s appeal, and
it is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            02/23/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.